

Exhibit 10.12
RESTRICTED STOCK UNIT GRANT AGREEMENT


THIS AGREEMENT, made as of this ____ day of ____________________, ___, (the
“Agreement”) between UNDER ARMOUR, INC. (the “Company”) and
_____________________________ (the “Grantee”).


WHEREAS, the Company has adopted the Amended and Restated 2005 Omnibus Long‑Term
Incentive Plan as amended (the “Plan”), attached hereto as Attachment A or
otherwise delivered or made available to Grantee, to promote the interests of
the Company and its stockholders by providing the Company’s key employees and
others with an appropriate incentive to encourage them to continue in the employ
of the Company and to improve the growth and profitability of the Company; and


WHEREAS, the Plan provides for the Grant to Grantees in the Plan of restricted
share units for shares of Stock of the Company;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.Investment. The Grantee represents that the Restricted Stock Units (as defined
herein) are being acquired for investment and not with a view toward the
distribution thereof.


2.Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee an award of Restricted Stock Units for ________ shares of Stock of the
Company (collectively, the “Restricted Stock Units”). The Purchase Price for the
Restricted Stock Units shall be paid by the Grantee’s services to the Company.


3.Grant Date. The Grant Date of the Restricted Stock Units hereby granted is
____________, ___.


4.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.


5.Vesting and Delivery Date. The Restricted Stock Units shall vest as follows
provided the Grantee remains employed by the Company on each such date:


(a) Forty percent (40%) of the Restricted Stock Units (rounded up to the nearest
whole share) shall vest if the combined Operating Income for the Company for
2013 and 2014 is equal to or greater than $______ but less than $______, with
such number of Restricted Stock Units vesting in three equal annual installments
on February 15, 2015, February 15, 2016 and February 15, 2017, with the first
two installments rounded up or down to the nearest whole share and the third
installment including the remaining shares; OR
(b) Eighty percent (80%) of the Restricted Stock Units (rounded up to the
nearest whole share) shall vest if the combined Operating Income for the Company
for 2013 and 2014 is equal to or greater than $_________ but less than $_______,
with such number of Restricted Stock Units vesting in three equal annual
installments on February 15, 2015, February 15, 2016 and February 15, 2017, with
the first two installments rounded up or down to the nearest whole share and the
third installment including the remaining shares; OR



--------------------------------------------------------------------------------



(c) All of the Restricted Stock Units shall vest if the combined Operating
Income for the Company for 2013 and 2014 is equal to or greater than $______,
with such number of Restricted Stock Units vesting in three equal annual
installments on February 15, 2015, February 15, 2016 and February 15, 2017, with
the first two installments rounded up or down to the nearest whole share and the
third installment including the remaining shares.
As used in this Section 5, the term “Operating Income” shall mean the Company’s
income from operations as reported in the Company’s audited financial statements
prepared in accordance with generally accepted accounting principles excluding
the impact of any generally accepted accounting principle changes implemented
after the date hereof.


Notwithstanding the foregoing, (i) in the event that the Grantee’s employment is
terminated on account of the Grantee’s death or Disability at any time, all
unvested Restricted Stock Units not previously forfeited shall immediately vest
on such date of termination and (ii) in the event of a Change in Control, all
unvested Restricted Stock Units not previously forfeited shall vest on such
Change in Control. On the first business day after each vesting date, the
Company shall deliver to Grantee the shares of stock to which the Restricted
Stock Units relate, provided, however, that if the shares of stock would
otherwise vest during a period in which Grantee is (i) subject to a lock-up
agreement restricting Grantee’s ability to sell the shares in the open market or
(ii) restricted from selling the shares in the open market because Grantee is
not then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or Grantee is
otherwise restricted from trading), delivery of the shares will be delayed until
the first date on which Grantee is no longer prohibited from selling the shares
due to a lock-up agreement or insider trading or similar plan restriction.


6.Forfeiture. Subject to the provisions of the Plan and Section 5 of this
Agreement, with respect to the Restricted Stock Units which have not become
vested on the date the Grantee’s employment is terminated, the Award of
Restricted Stock Units shall expire and such unvested Restricted Stock Units
shall immediately be forfeited on such date.


7. Employment Confidentiality Agreement. As a condition to the grant of the
Restricted Stock Units, Grantee shall have executed and become a party to the
Employee Confidentiality, Non-Competition and Non-Solicitation Agreement by and
between Grantee and the Company (the “Confidentiality, Non-Compete and
Non-Solicitation Agreement”) attached hereto as Attachment B.


8.No Shareholder Rights.    Grantee does not have any rights of a shareholder
with respect to the Restricted Stock Units. No dividend equivalents will be
earned or paid with regard to the Restricted Stock Units.


9.Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.


10.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.



--------------------------------------------------------------------------------



11.Withholding Taxes. Grantee agrees, as a condition of this grant, that Grantee
will make acceptable arrangements to pay any withholding or other taxes that may
be due as a result of vesting in Restricted Stock Units or delivery of shares
acquired under this grant. Grantee may elect to satisfy such obligations, in
whole or in part, by causing the Company to withhold shares of Stock otherwise
issuable to the Grantee as provided under the Plan. In the event that the
Company determines that any federal, state, local, municipal or foreign tax or
withholding payment is required relating to the vesting in Restricted Stock
Units or delivery of shares arising from this grant, the Company shall have the
right to require such payments from Grantee in the form and manner as provided
in the Plan.


12.Data Privacy. In order to administer the Plan, the Company may process
personal data about Grantee. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business address and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan. By accepting this grant, Grantee gives explicit
consent to the Company to process any such personal data. Grantee also gives
explicit consent to the Company to transfer any such personal data outside the
country in which Grantee works or is employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.


13.Electronic Delivery. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant
Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, as Grantee is
entitled to receive, the Company would be pleased to provide copies. Grantee
should contact _____________________________ to request paper copies of these
documents.


14.Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.


15.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Maryland, without regard to the
provisions governing conflict of laws.


16.Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock Units shall be final and
conclusive.





--------------------------------------------------------------------------------



The Company has caused this Agreement to be duly executed by its duly authorized
officer and said Grantee has hereunto signed this Agreement on the Grantee’s own
behalf, thereby representing that the Grantee has carefully read and understands
this Agreement and the Plan as of the day and year first written above.


UNDER ARMOUR, INC.


By:                                                               




GRANTEE




___________________________________
                        







--------------------------------------------------------------------------------



Attachment A


[Attachment A, the Under Armour, Inc. Amended and Restated 2005 Omnibus
Long-Term Incentive Plan, was previously filed with the Company’s Form 10-Q for
the quarterly period ending June 30, 2012 as Exhibit 10.01]



--------------------------------------------------------------------------------



Attachment B


[Attachment B, the Form of Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between certain executives and the Company,
has been separately filed with the Company’s 2012 Form 10-K as Exhibit 10.14]





